UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT



                            No. 97-1067



ANDREWS BARTLETT & ASSOCIATES, INCORPORATED,
now known as GES Exposition Services,
Incorporated,

                                            Plaintiff - Appellant,

          versus


AMERICAN SOCIETY OF HEALTH-SYSTEMS PHARMA-
CISTS, INCORPORATED (ASHP), formerly known as
American Society of Hospital Pharmacists,
Incorporated,

                                             Defendant - Appellee.




                            No. 97-1068



ANDREWS BARTLETT & ASSOCIATES, INCORPORATED,
now known as GES Exposition Services,
Incorporated,

                                            Plaintiff - Appellant,

          versus


AMERICAN SOCIETY OF HEALTH-SYSTEMS PHARMA-
CISTS, INCORPORATED (ASHP), formerly known as
American Society of Hospital Pharmacists,
Incorporated,

                                             Defendant - Appellee.
Appeals from the United States District Court for the District of
Maryland, at Baltimore. Frank A. Kaufman, Senior District Judge.
(CA-95-2671-K)


Argued:   October 2, 1997             Decided:   November 12, 1997


Before MICHAEL, Circuit Judge, BUTZNER, Senior Circuit Judge, and
MAGILL, Senior Circuit Judge of the United States Court of Appeals
for the Eighth Circuit, sitting by designation.


Affirmed by unpublished per curiam opinion.


ARGUED: Julie Hions O'Kane, DRAGE, deBEAUBIEN, KNIGHT, SIMMONS,
ROMANO & NEAL, Orlando, Florida, for Appellant. Jeffrey Moore
Johnson, DICKSTEIN, SHAPIRO, MORIN & OSHINSKY, L.L.P., Washington,
D.C., for Appellee. ON BRIEF: David H. Simmons, DRAGE, deBEAUBIEN,
KNIGHT, SIMMONS, ROMANO & NEAL, Orlando, Florida, for Appellant.
Julia A. Bronson, DICKSTEIN, SHAPIRO, MORIN & OSHINSKY, L.L.P.,
Washington, D.C., for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




                                2
PER CURIAM:

     This case arises out of a dispute between the plaintiff-

appellant, Andrews Bartlett & Associates, Inc., and the defendant-

appellee, American Society of Health-Systems Pharmacists, Inc.

(ASHP).    The two parties had an extended contractual relationship

during which Andrews Bartlett produced conventions and meetings for
ASHP.     In 1994 ASHP ended this relationship under a termination

clause in the most recent contract.    Andrews Bartlett sued ASHP,

and the district court held (1) that the termination clause

unambiguously granted ASHP the right to end the contract if it was
dissatisfied with Andrews Bartlett's performance and (2) that there

was sufficient uncontroverted evidence of that dissatisfaction to

merit summary judgment for ASHP. Andrews Bartlett appeals, and we

affirm on the reasoning of the district court.         See Andrews
Bartlett & Associates, Inc. v. American Society of Health-Systems
Pharmacists, Inc., Civil Action No. K-95-2671 (D. Md. Nov. 25,

1996).




                                                          AFFIRMED




                                  3